PER CURIAM:
Robert Holland Koon seeks to appeal the district court’s order denying his motion to stay federal proceedings pending resolution of his state court proceedings. The court’s order also rejected the magistrate judge’s recommendation that Koon’s entire 28 U.S.C. § 2254 (2000) petition be dismissed and recommitted the matter to the magistrate judge for further proceedings. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Koon seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.